
	
		I
		112th CONGRESS
		1st Session
		H. R. 2407
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. DeFazio (for
			 himself, Mr. Lipinski, and
			 Mr. Hunter) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To protect the safety of America’s roads by limiting the
		  operation of motor carriers domiciled in Mexico beyond municipalities and
		  commercial zones on the United States-Mexico border to a pilot
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting America’s Roads
			 Act or PARA.
		2.Limitation on
			 operating authority
			(a)In
			 generalUnless expressly authorized by Congress, the Secretary of
			 Transportation may not grant authority to a motor carrier domiciled in Mexico
			 to operate beyond United States municipalities and commercial zones on the
			 United States-Mexico border except under a pilot program that meets the
			 requirements of this Act.
			(b)Pilot Program
			 DurationAny pilot program carried out pursuant to this Act
			 shall—
				(1)not exceed a
			 period of 3 years; and
				(2)be carried out for
			 a period sufficient to generate statistically valid findings on the safety
			 impacts of the pilot program.
				(c)Pilot program
			 requirementsIn carrying out any pilot program pursuant to this
			 Act, the Secretary—
				(1)shall meet the
			 requirements of section 6901 of Public Law 110–28, section 350 of Public Law
			 107–87, and section 31315(c) of title 49, United States Code;
				(2)may not grant a
			 motor carrier domiciled in Mexico authority to operate beyond United States
			 municipalities and commercial zones on the United States-Mexico border
			 permanently, or for any period that exceeds the duration of the pilot
			 program;
				(3)shall require
			 motor carriers domiciled in Mexico and participating in the pilot program to
			 submit to electronic monitoring to ensure compliance with the Secretary’s hours
			 of service regulations; and
				(4)may not purchase, acquire, or install
			 electronic on-board recorders for motor carriers domiciled in Mexico and
			 participating in the pilot program.
				(d)Suspension of
			 authorityThe Secretary shall suspend the authority of all motor
			 carriers domiciled in Mexico to operate beyond United States municipalities and
			 commercial zones on the United States-Mexico border on the date of termination
			 of any pilot program carried out pursuant to this Act.
			(e)Report to
			 congressNot later than 60 days after the termination date of any
			 pilot program carried out pursuant to this Act, the Secretary, in consultation
			 with the heads of other appropriate Federal agencies, shall report to Congress
			 on the impact on safety as a result of such pilot program.
			
